    Case 0:19-mj-06399-BSS Document 1 Entered on FLSD Docket 08/22/2019 Page 1 of 4
AO 91(Rev.08/09) CriminalComplaint

                                 U NITED STATES D ISTRICT C OURT
                                                        forthe
                                            Southern D istrictofFlorida

               United StatesofAmerica                     )
                            V.                            )
               ANTHONY MARK SMITH,                        )     CaseNo. 19-MJ-6399-SELTZER
                                                          )
                                                          )
                                                          )

                                            CRIM INA L CO M PLAINT

         1,the com plainantin thiscase,statethatthefollowing istrue to thebestofm y knowledge and belief.
On oraboutthedatets)of               Auqust21,2019         inthecounty of                   Broward          inthe
    southern    Districtof            Florida      ,thedefendantts)violated:
          CodeSection                                             OffenseDescrètion
Title 21,United StatesCode,             On oraboutAugust21,2019,in Broward County,in the Southern Districtof
Sections9524a)and841(a)(1)              Florida,the defendant,ANTHONY MARK SM ITH,did knowingly impod into
                                        the United States,from a place outside thereof,five hundred grams ormore
                                        ofa mixture and substance containing a detectable am ountofcocaine,in
                                        violation ofTitle21,UnitedStatesCode,Section952(a)'
                                                                                          ,and didknowingly
                                        possesswith intentto distribute five hundred grams ormore ofa mixture and
                                        substance containing a detectable amountofcocaine,in violation ofTitle 21,
                                        United StatesCode,Section 841(a)(1).

         This crim inalcom plaintisbased on thesefacts'
                                                      .

                                        Please see attached affi
                                                               davi
                                                                  t.



         W Continuedontheattachedsheet.


                                                                          .       omplainant'
                                                                                            sslknature
                                                                          Clancv Dunninan,SpecialAnent,HSI
                                                                                  Printed nameand title

Sworn to before m eand signed in my presence.

                                                                                        x          %

D ate:         08/22/2019
                                                                                     u e'
                                                                                        ssl
                                                                                          knature

City and state:        FortLauderdale,Broward County,FL            Barf'
                                                                       y S.Sel
                                                                             tzer,Unit States Magistrate Judqe
                                                                                  Printed name and title
Case 0:19-mj-06399-BSS Document 1 Entered on FLSD Docket 08/22/2019 Page 2 of 4

                  AFFIDAVIT IN SUPPOR T O F CRIM INAL CO M PLA INT
   Youraffiant,Clancy Dunnigan,firstbeing duly sworn,statesasfollow s:

               1 am a SpecialA gent w ith the D epartm ent of H om eland Security,H om eland

      Securitylnvestigations(tçHS1'').1am assignedtotheAssistantSpecialAgentinCharge,
      Fort Lauderdale O ftice, in Brow ard County, Florida. A s a Special A gent, 1 am

      responsible for investigating violations of federal law relating to im m igration and

      custom s enforcem ent. I have been em ployed w ith H Sl since M arch 2008. l have

      received training on and have experience investigating violationsoffederalnarcoticsand

      m oney laundering laws.Theseinvestigationshavealso involved physicaland electronic

      surveillance,conducting the installation of courtordered tracking devices,executing

      search w arrants,seizing narcotics-related assets,and m aking arrests for state and federal

      offenses. During m y tim e with HSI,Ihave eitherbeen the lead orsupporting agentin

      crim inal investigations dealing w ith the possession, m anufacture, distribution, and

      im portation ofcontrolled substancesalld the laundering ofnarcoticsproceeds. lhave

      participated in the debriefing ofdefendants,inform ants,and otherswhohaveknowledge

      ofthe m anufacturing,distribution,transportation,storage,and im portation ofcontrolled

      substancesand the laundering ofdrug proceeds.A sa law enforcem entofficerw ithin the

      meaningofSection251047)ofTitle18,United StatesCode,1am empoweredby1aw to
      conductinvestigationsofand m ake arrests for,butnotlim ited to,offensesenum erated in

      Titles 18,19,21,31 and 46 ofthe U nited States Code.

                Y our A FFIA N T subm its this affidavit in supportof a crim inalcom plaint

      againstAnthony M ark SM ITH (''SM lTH'').Assetforthbelow,lrespectfully submit
      there is probable cause to believe SM ITH did know ingly im port into the U nited

      States,from aplaceoutsidethereof,fivehundred (500)gramsormoreofamixture
      and substance containing a detectable am ount of cocaine,in violation of Title 21,

      United States Code,Sections 952(a),
                                        'and did knowingly possess with intentto
Case 0:19-mj-06399-BSS Document 1 Entered on FLSD Docket 08/22/2019 Page 3 of 4
       distributefivehundred(500)g'
                                  ramsormoreofamixtureandsubstancecontaining a
       detectable am ountof cocaine,in violation of Title 21,U nited States C ode,Seetion

       841(a)(l).
                Y our A FFIA N T subm its this aftidavit based upon m y ow n personal

       know ledge,asw ellas inform ation provided to m e by other1aw enforcem entpersonnel

       and non-law enforcem ent sources.B ecause this aftidavit is being subm itled for the

       lim ited purpose ofestablishing probable cause in supportof a crim inalcom plaint,

       1 have not included each factknow n to m e as itrelates to this m atter.

  4.            On or aboutA ugust21,2019,SM ITH ,a United States Citizen,arrived

       atFortLauderdaler ollywood InternationalAirport(''FLL''),from Panama City,
       Panam a onboard SpiritA irlines flightnum ber 914.SM ITH w as adm itted to the

       United States asa returning United States Citizen.

                SM ITH w as referred to C ustom s secondary inspection for a routine

       enforcem entexam ,atwhich tim e SM ITH claim ed ownership of the luggage in

       his possession,a black suitcase w ith w hite circles,as w ellas al1of its contents.

  6.            Custom sand BorderPatrol(çûCBP'')Officersexaminedthecontentsof
       the suitcase.The suitcase contained various item s ofclothing,personaleffects,

       and four pairs ofN ike shoes.Inspecting C BP O ftk ers rem oved one ofthe pairs

       of shoes and noticed the shoes feltunusually heavy. U pon rem ovalof the insole

       of one shoe, the exam ining C BP O fficer observed a clear w hite plastic bag

       containing a w hite pow dery substance. Exam ination of the rem aining shoes

       revealed each of the eight shoes contained a sim ilar bag of the w hite pow dery

       substance. The w hite pow dery substance field-tested positive forthe presence of

       cocaine.The suspected cocaine had an approxim ate com bined w eight of 1.114
                                               2
Case 0:19-mj-06399-BSS Document 1 Entered on FLSD Docket 08/22/2019 Page 4 of 4
      kilogram s.

                  Prior to advising SM ITH of his M iranda w arnings, your A FFIA N T

        discussed cooperation and a potential controlled delively w ith SM ITH . Y our

        A FFIA N T explained to SM ITH that if he w ere interested in speaking w ith your

        A FFIA N T,your A FFIA N T w ould get a w aiver ofrights form ,read him his M iranda

        w arzzings,and have him sign the fonn.SM ITH spontaneously uttered,ûûN ah,that'sm y

        COke.''

   8.             H SlSpecialA gentsthen arrested SM ITH .

                  B ased on the foregoing, your A FFIA N T respectfully subm its there is

        probable cause to believe SM ITH know ingly im ported cocaine into the U nited States

        and know ingly possessed thatcocainew ith the intenttodistribute it.

 FU RTH ER AFFIA N T SA Y ETH N A U GH T.


                                     Clancy D u ' an
                                     SpecialA g n
                                     Departm entofH om eland Security
                                     Hom eland Security lnvestigations


    scribed to and sworn before m e this22nd day ofA ugust2019.



 H ON O RA BL    RRY S SELTZER
 UN ITED STA TES     1 TRA TE JU D G
